Citation Nr: 1603148	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to his service-connected right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from February 5, 1978 to May 18, 1978, with subsequent periods of Army National Guard and Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an October 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  In a March 2014 decision, the Board, in part, denied service connection for major depressive disorder.  

The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied the Veteran's service connection claim for major depressive disorder, and remanded the matter to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 Joint Motion, it was found that the Board did not adequately discuss whether the Veteran was entitled to a medical examination, to specifically address whether his major depressive disorder was aggravated by his service-connected right inguinal hernia repair.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also El-Amin v. Shinseki, 26 Vet. App. 126, 140-41 (2013).  The matter is remanded for an examination and medical opinion to determine the likely etiology of the Veteran's major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify whether there are any additional records of VA or private treatment he wishes VA to consider in connection with this claim, which records should be sought.  In any event, any additional VA psychiatric treatment records as may exist since any considered in the November 2012 Statement of the Case should be obtained.  

2. After any additional private or VA records have been obtained, afford the Veteran a VA psychiatric examination.  All necessary tests should be conducted and all psychiatric disabilities found to be present should be identified.  The examiner is asked to provide opinions to the following: 

(a) Whether it is at least as likely as not the Veteran's diagnosed psychiatric disabilities, to include major depressive disorder, was/were caused by his service-connected right inguinal hernia repair; 

(b) Whether it is at least as likely as not the Veteran's diagnosed psychiatric disabilities, to include major depressive disorder, was/were aggravated by his service-connected right inguinal hernia repair.

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

3. Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




